Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2022/0060720) teaches a decoding device including a processor that obtains an index of an intra prediction mode of a current block, obtains a reference line sample index for the current block, and generates a plurality of reference samples and an additional reference sampled based on at least one of the index of intra prediction mode and the reference sample index. However, such prior art does not disclose that when the index of the intra prediction mode is greater than or equal to 34 and an angle of the intra prediction mode mapped to the index of intra prediction mode is greater than or equal to 0, first reference samples and first additional reference samples are generated based on a reconstructed upper block adjacent to the current block, but when the index of the intra prediction mode is less than 34 and an angle of the intra prediction mode mapped to the index of intra prediction mode is greater than or equal to 0, second reference samples and second additional reference samples are generated based on a reconstructed left block adjacent to the current block. Specifically, it does not disclose:

when, the index of intra prediction mode is greater than or equal to 34 and an angle of the intra prediction mode mapped to the index of intra prediction mode is greater than or equal to 0, generate a plurality of first reference samples and a plurality of first additional reference samples based on a reconstructed upper block adjacent to the current block, and
when, the index of intra prediction mode is less than 34 and the angle of the intra prediction mode mapped to the index of intra prediction mode is greater than or equal to 0, generate a plurality of second reference samples and a plurality of second additional reference samples based on a reconstructed left block adjacent to the current block.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481